Case 21-40470        Doc 4     Filed 02/08/21 Entered 02/08/21 13:08:09          Main Document
                                            Pg 1 of 6
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

In re:                                         )
                                               )             Case No.      21-40470
Tanya A. Allegri,                              )             Chapter 13
SSN: XXX-XX-0668                               )             Hearing Date:
                                               )             Hearing Time:
Debtor(s)                                      )             Hearing Loc:
                                               )

                                      CHAPTER 13 PLAN

l.l       A limit on the dollar amount of a secured claim, which;-- Included
          may result in a partial payment or no payment at all to ~ Not Included
           he secured creditor.
1.2       Avoidance of a judicial lien or non possessory r-:-:- Included
          nonpurchase-monev security interest.                     X Not Included
1.3       1N0nstandard provisions set out in Part S.              ~Included
                                                                     Not Included

Part 1.          NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan's treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.          PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $_ _635.00_        per month for _ 60_ _ _ months.

  (B) $_ _ _ _--,,- per month for        - - - - months, then $- - , - - - per month for
      ____ months, then $                   per month for            months.
: Case 21-40470        Doc 4Filed 02/08/21 Entered 02/08/21 13:08:09 Main Document
                                         Pg 2 of 6
       (C) A total of$          through             , then $_ _---c- Per month for
       ___ months beginning with the payment due in             , 20__

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1 ,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3  Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _ _ _ _, ifany, to be paid to the Trustee.


 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory ContractlLease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:

  CREDITOR NAME                  TOTAL AMOUNT DUE            CURE PERJOD (6 months or less)




3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the
 Trustee under this paragraph shall cease when the proof of claim has been paid in full , the
 Chapter 13 plan has completed, or the Court so orders.)

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                 MONTHLY PAYMENT



  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING


                                                 2
Case 21-40470         Doc 4
                          Filed 02/08/21 Entered 02/08/21 13:08:09 Main Document
                                        Pg 3 of 6
  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate. other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT




  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms ofloan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE

U.S. Bank Trust NA             864.00                                Debtor

  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

 CREDITOR NAME                          TOTAL AMOUNT DUE             INTEREST RATE

                                                                     4.75%


3.4     Attorney Fees. Pay Debtor's attorney $1 ,500.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph)

3.5     Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
 the lesser of the plan length or 48 months.

 CREDITOR NAME         TOTAL AMOUNT DUE              CURE PERIOD              INTEREST RATE
 U.S. Bank Trust NA    25,000.00                      48 months                      4.75%


 (8) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 4.75% interest. If no period is set
 forth below for a claim to be paid under this paragraph, the claim will be paid over the plan
 length.

 CREDITOR              EST BALANCE DUE                REPAY PERIOD            TOTAL wi INTEREST




                                                3
Case 21-40470       Doc 4      Filed 02/08/21 Entered 02/08/21 13:08:09 Main Document
                                              Pg 4 of 6
  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 4.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.

  CREDITOR             BALANCE DUE        FMV        REPA Y PERIOD          TOTAL w/ INTEREST



  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR     EST BALANCE     TRUSTEE/CO-DEBTOR        PERIOD         INTEREST RATE




 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.

3.6     Additional Attorney Fees. Pay $2,300.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(l )(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




3.8    Priority Claims. Pay prIonty claims allowed under § 507 that are not addressed
elsewhere in the plan in full , estimated as follows:

 CREDITOR NAME                       TOTAL AMOUNT DUE



                                                4
 Case 21-40470        Doc 4   Filed 02/08/21 Entered 02/08/21 13:08:09             Main Document
                                           Pg 5 of 6
  3.9      Pay the followine sub-paraeraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $                       Amount required to be paid to non-priority unsecured creditors as
  determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $_ _ _ __
  Amount required to be paid to nonpriority unsecured creditors as determined by § l325(b)
  calculation: $                 . Debtor guarantees a minimum of $          (Dollar amount
  or 100%) will be paid to non-priority unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s) and requests that the Court grant the creditor relief from the stays under
  sections II U.S.C. 362 and 130 I. Any deficiency shall be paid as non-priority unsecured debt
  unless noted otherwise below.

        o The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral. (This paragraph shall not be effective unless the
        box is checked.)

  CREDITOR                    COLLATERAL



  (C) Rejected Executory Contracts/Leases.           Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                    CONTRACT/LEASE



Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.
4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee' s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7    All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
                                                 5
,   Case 21-40470          Doc 4     Filed 02/08/21 Entered 02/08/21 13:08:09 Main Document
                                                    Pg 6 of 6
    consumer goods as well as judicial liens whjch impair exemptions and said creditors will not
    retain their liens if the court enters an order granting Debtor's request to avoid the liens.

    4.8        Title to Debtor' s property shall re-vest in Debtor(s) upon confirmation.

    Part s.              NONSTANDARD PLAN PROVISIONS

    Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
    nonstandard provision is a provision not otherwise included in the Official Form or Local Form
    or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

    The following plan provisions will be effective only if there is a check in the box "included" in
    Part 1 of this Plan:

    S.I



    5.2



    Part 6.          CERTIFICATION

    The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
    provisions in this Plan are identical to those contained in Official Local Form 13 of the
    Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part S.



    DATE~
    DATE: _ __


    DATE:     z/>l) l/




                                                      6
